DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, drawn to a method of making a water deodorizer, is indefinite in regards to the first method step of: “calcining the seashell at a high temperature to clear organic substances from the seashell”. It is well known in the art that seashells are made of calcium carbonate in the form of calcite and/or aragonite. According to page 5, lines 1-2 of applicant’s specification, calcining occurs at a temperature of 800-1200o C.  No disclosure is set forth on how long is the calcination process step. 
The indefiniteness issue arises because it is well known in the art that subjecting calcium carbonate to a calcination temperature of 800-1200o C for a sufficient time period results in the conversion of calcium carbonate (CaCO3) to calcium oxide (CaO) also known as Quicklime or burnt lime or unslaked lime. As such, is seems that applicant’s prepared carrier material may actually be in the form of grounded calcium oxide and NOT in the form of grounded seashells (i.e. calcium carbonate), when it is mixed with microorganism strains to form the water deodorizer, but applicant’s specification never specifically discloses that the seashells are calcined to calcium oxide. In line 5 of claim 1, the second method step reads as followed: “processing and reacting the seashell at a high temperature;”. Furthermore, in lines 7-8 of claim 1, the final method step reads as followed: “mixing the ground seashell with microorganism strains to form a water deodorizer.”. Clarification is thus needed. 
Furthermore, in applicant’s second process step of “processing and reacting the seashell at a high temperature;”, what is meant by “high temperature”?  Please note that applicant’s specification does not disclose the metes and bounds of what is meant by  “high temperature”. 
Applicant’s independent 2, drawn to a water-deodorizer, is also indefinite for the same basic reasons applicant’s independent claim 1 is indefinite. Independent claim 2 does not directly specify that the seashells have been calcined. As such, it is very unclear if applicant’s claimed water deodorizer of claim 2 is made from porous powdered seashells (i.e. calcium carbonate) serving as a carrier for microorganism strains or is it made from calcium oxide serving as a carrier for microorganism strains? Likewise what is meant by “high temperature” as set forth in lines 5-6 of the claim?
Claims 3-9 are also being rejected here because they are all directly dependent on rejected independent claim 2.   


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable KR 2003043386 A as abstracted by DERWENT-ACC-NO: 2003-741919 optionally (for dependent claims 3-9) in view of either: CN 101264985 A, as abstracted by DERWENT-ACC-NO: 2008-N26261 or JP 2003071480 A, as abstracted by DERWENT-ACC-NO: 2003-601405.
KR 2003043386 A, as abstracted by DERWENT-ACC-NO: 2003-741919, discloses a method of fabricating porous body functioning as both adsorbent and microbial media using waste oyster shell is provided to environmental friendly purify stream and wastewater. 
The method comprises the steps of crushing waste oyster shell to less than 30 mesh size (i.e. less than 595 um) after washing and drying; mixing 100 parts by weight of oyster shell powder with 20 to 35 parts by weight of low density polyethylene additive; and molding the mixture at 100 to 150oC. 
KR 2003043386 A, as abstracted by DERWENT-ACC-NO: 2003-741919, “differs” from applicant’s claimed invention in the following ways: 1) it cannot be obtained from the Abstract whether applicant’s claimed powder size range of 0.4-10 um, for the processed seashells, is more specifically disclosed within the full disclosure of KR 2003043386 A, and 2) it cannot be obtained from the Abstract whether applicant’s specifically claimed microorganism strains, of dependent claims 3-9, are set forth within the full disclosure of KR 2003043386 A. 
The optional secondary reference of CN 101264985 A, as abstracted by DERWENT-ACC-NO: 2008-N26261, discloses a microbe water cleaning slow release body comprises porous natural mineral grains, water cleaning bacteria or strains in pores of the porous natural mineral grains, and solid mediums for the water cleaning bacteria or strains that are adhered to the pores before the water cleaning bacteria or strains are put into the pores, where the size of the porous natural mineral grain is 10-60 mesh (i.e. 2000 um to 250 um), and the water cleaning bacteria or strains are suitable for solid fermentation. The water cleaning bacteria or strains can efficiently degrade ammonium nitrogen organic compound and nitrite in water and are harmless to human, livestock and other living creatures (claimed). Moreover, the porous natural mineral grains have good slow release effect, which slowly release living bacteria in pores with flowing water. Additionally, the living bacteria are diluted or dispersed by water, thus it does not damage original environment of water.
The preparation method of the microbe water cleaning slow release body comprises: (a) taking water cleaning bacteria or strains suitable for solid fermentation, 10-60 mesh porous natural mineral grains, and solid medium suitable for the water cleaning bacteria or strains; (b) adding the grains and quicklime water in the solid medium, uniformly mixing, sterilizing with high pressure, where the quicklime water can adjust pH of the mixture to 6.5-7.2; (c) cooling the mixture at 25-40 degrees C, inoculating qualified water cleaning bacteria or strains to the mixture, fermenting until pores of the grains are full or almost full of bacteria, where the inoculation amount is 1x 106-6x 106 bacteria/g, and fermentation condition comprises germ-free, temperature of 28-40 degrees C, humidity of 45-60%, pH of 6.5-8.5 and time of 30-48 hours; (d) drying the fermented matter at 30-50 degrees C until water content is no more than 10%, where the adhesive can bond them in dry condition and disintegrate in water; and (e) sieving the dried matter, and separating the grains whose pores are full or almost full of bacteria. Preferred Components: The porous natural mineral grain is vermiculite, zeolite, or diatomite. The porous natural mineral grain is shaped as sphere or like sphere. The adhesive is dextrin. Preferred Process: Sieving the dried matter comprises mixing the grains that are full or almost full of bacteria in mixer, tableting the mixture by preforming machine, and making it into sphere, sheet or column.
The optional secondary reference of JP 2003071480 A, as abstracted by DERWENT-ACC-NO: 2003-601405, discloses that water to be purified is contacted with a microorganism-support. A material obtained by granulating porous ceramics containing alumina and silica, and a material which mixes grain-shape carbon content, are used for the microorganism-support.
The support is kept under a supply of fine gas bubbles of a gas containing oxygen, which is air or .a gas containing oxygen at a concentration higher than air. The support of porous ceramics is molded by adding and bake-processing an air-hole forming material to clay, silica and/or aluminum hydroxide. The support uses 10-80 vol.% of porous ceramics and 20-90 vol.% of carbon content. 
Sawdust, water and foam-formation material were mixed with a mixture of clay, silica, and aluminum hydroxide. The mixture was dried and bake-processed at 1300degreesC. The obtained porous ceramic contained silica (in wt.%) (69), alumina (21), iron oxide (Fe2O) (0.8), potassium oxide (0.93), calcium oxide (0.45), magnesium oxide (2.5), sodium oxide (0.35) and titania (0.3). The porosity was 82% and the relative bulk density was 0.35. The porous ceramic was ground and classified to a particle size of 1-2 mm. The porous ceramic with a particle size of 1 mm was used for activated carbon. The mixture of porous ceramic and activated carbon were sterilized and dissolved in phosphoric acid buffer. A seeding microbe suspension of Pseudomonas aeruginosa was added. The bacteria growth inhibition was investigated. Proliferation of microorganisms was suppressed significantly.
It would have been obvious to one having ordinary skill in the art to produce crushed porous oyster shells that have a particle size range that could fall within applicant’s claimed powder size range of 0.4-10 um because: 1) applicant’s said size range falls within the broad powder size range of less than 30 mesh size (i.e. less than 595 um) as disclosed within KR 2003043386 A, as abstracted by DERWENT-ACC-NO: 2003-741919, and because both KR 2003043386 A and applicant’s claimed invention, are drawn to the same purpose of purifying waste water using seashells, and as such, both the physical and chemical properties of KR 2003043386 A and applicant’s claimed seashells would be expected to be similar in order to perform said function effectively.
It would also have been obvious to one having ordinary skill in the art to
select applicant’s specifically claimed microorganism strains, of dependent claims 3-9, because the use of said specifically claimed microorganism strains are deemed to be obvious types when specific unwanted components (e.g. hydrogen sulfides, thiols, phenols, benzene, algae toxins etc.) in waste water are wanted to be eliminated. Furthermore, applicant’s specifically claimed microorganism strains may very well be set forth within the full disclosure of KR 2003043386 A. Optionally KR 2003043386 A can be taken in view of either secondary reference of CN 101264985 A or JP 2003071480 A, because these two references individually disclose the use of porous carrier materials loaded with microorganism strains to purify water. It is held that the full disclosures of CN 101264985 A and JP 2003071480 A most likely lists various known types of effective microorganism strains to purify water that read on applicant’s claimed microorganism strains of dependent claims 3-9. 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable KR 2002008486 A as abstracted by DERWENT-ACC-NO: 2002-563479. 
KR 2002008486 A discloses an agricultural fertilizer comprising alkali material, ammonia gas generated from unfermented compost, and microbes is provided, which is characterized in that an alkali concentration is controlled so that it enables living of microbes. Accordingly, the organic fertilizer is effective to help growth of plants and enrich acidified soil. 
The agricultural fertilizer contains 60-67 wt.% of CaO for prevention of acidification of soil, 1-3 wt.% of SiO2 for soil improvement, 0.2-0.4 wt.% of extracts of medicinal herbs, 0.1-0.2 wt. % of Al2O3, 0.1-0.3wt.% of Fe2O3, 0.3-0.6 wt.% of MgO, 0.001-0.005 wt.% of TiO2, 0.2-0.4 wt.% of S, and 31-34 wt.% of a culture fluid which consist of nutrients (especially bean powders) and microbes comprising rhizopus oligos porous, aspergillus oryzae, bacillus subtilis, cellulomonas sp. and lactobacillus fermentum. 
KR 2002008486 A, as abstracted by DERWENT-ACC-NO: 2002-563479, “differs” from applicant’s claimed invention in that it cannot be obtained from the Abstract whether applicant’s claimed powder size range of 0.4-10 um, for the processed seashells, is more specifically disclosed within the full disclosure of KR 2002008486 A. 
If in fact (it is uncertain from the Abstract) the full disclosure of KR 2002008486 A actually discloses a particle size range for the fertilizer that encompasses or overlaps applicant’s specifically claimed powder size range of 0.4-10 um, then applicant’s claims would be obvious since it is not inventive to merely follow the disclosure of a prior-art reference. 

                    TWO VERY NOTEABLE PRIOR-ART REFERENCES

1) CN 101264985 A, as abstracted by DERWENT-ACC-NO: 2008-N26261, discloses a microbe water cleaning slow release body comprises porous natural mineral grains, water cleaning bacteria or strains in pores of the porous natural mineral grains, and solid mediums for the water cleaning bacteria or strains that are adhered to the pores before the water cleaning bacteria or strains are put into the pores, where the size of the porous natural mineral grain is 10-60 mesh (i.e. 2000 um to 250 um), and the water cleaning bacteria or strains are suitable for solid fermentation. The water cleaning bacteria or strains can efficiently degrade ammonium nitrogen organic compound and nitrite in water and are harmless to human, livestock and other living creatures (claimed). Moreover, the porous natural mineral grains have good slow release effect, which slowly release living bacteria in pores with flowing water. Additionally, the living bacteria are diluted or dispersed by water, thus it does not damage original environment of water.
The preparation method of the microbe water cleaning slow release body comprises: (a) taking water cleaning bacteria or strains suitable for solid fermentation, 10-60 mesh porous natural mineral grains, and solid medium suitable for the water cleaning bacteria or strains; (b) adding the grains and quicklime water in the solid medium, uniformly mixing, sterilizing with high pressure, where the quicklime water can adjust pH of the mixture to 6.5-7.2; (c) cooling the mixture at 25-40 degrees C, inoculating qualified water cleaning bacteria or strains to the mixture, fermenting until pores of the grains are full or almost full of bacteria, where the inoculation amount is 1x 106-6x 106 bacteria/g, and fermentation condition comprises germ-free, temperature of 28-40 degrees C, humidity of 45-60%, pH of 6.5-8.5 and time of 30-48 hours; (d) drying the fermented matter at 30-50 degrees C until water content is no more than 10%, where the adhesive can bond them in dry condition and disintegrate in water; and (e) sieving the dried matter, and separating the grains whose pores are full or almost full of bacteria. Preferred Components: The porous natural mineral grain is vermiculite, zeolite, or diatomite. The porous natural mineral grain is shaped as sphere or like sphere. The adhesive is dextrin. Preferred Process: Sieving the dried matter comprises mixing the grains that are full or almost full of bacteria in mixer, tableting the mixture by preforming machine, and making it into sphere, sheet or column.
Applicant’s claims are patentably distinct over CN 101264985 A at least the for the following reasons: 1) CN 101264985 A’s porous natural mineral grains are NOT selected from grounded seashells, grounded calcium carbonate and/or grounded calcium oxide. Note: as stated above it is unclear just what form applicant’s grounded seashells are in once they are processed (e.g. grounded calcium carbonate and/or grounded calcium oxide), and 2) the particle size of CN 101264985 A’s  porous natural mineral grains is 10-60 mesh (i.e. 2000 um to 250 um) which is outside of applicant’s claimed particle size range of 0.4-10 um. 

2) JP 2003071480 A, as abstracted by DERWENT-ACC-NO: 2003-601405, discloses that water to be purified is contacted with a microorganism-support. A material obtained by granulating porous ceramics containing alumina and silica, and a material which mixes grain-shape carbon content, are used for the microorganism-support.
The support is kept under a supply of fine gas bubbles of a gas containing oxygen, which is air or .a gas containing oxygen at a concentration higher than air. The support of porous ceramics is molded by adding and bake-processing an air-hole forming material to clay, silica and/or aluminum hydroxide. The support uses 10-80 vol.% of porous ceramics and 20-90 vol.% of carbon content. 
Sawdust, water and foam-formation material were mixed with a mixture of clay, silica, and aluminum hydroxide. The mixture was dried and bake-processed at 1300degreesC. The obtained porous ceramic contained silica (in wt.%) (69), alumina (21), iron oxide (Fe2O) (0.8), potassium oxide (0.93), calcium oxide (0.45), magnesium oxide (2.5), sodium oxide (0.35) and titania (0.3). The porosity was 82% and the relative bulk density was 0.35. The porous ceramic was ground and classified to a particle size of 1-2 mm. The porous ceramic with a particle size of 1 mm was used for activated carbon. The mixture of porous ceramic and activated carbon were sterilized and dissolved in phosphoric acid buffer. A seeding microbe suspension of Pseudomonas aeruginosa was added. The bacteria growth inhibition was investigated. Proliferation of microorganisms was suppressed significantly.
Applicant’s claims are patentably distinct over JP 2003071480 A at least the for the following reasons: 1) JP 2003071480 A’s porous ceramic are NOT selected from grounded seashells, grounded calcium carbonate and/or grounded calcium oxide. Note: as stated above it is unclear just what form applicant’s grounded seashells are in once they are processed (e.g. grounded calcium carbonate and/or grounded calcium oxide), and 2) the particle size of JP 2003071480 A’s porous ceramic is 1-2 mm which is outside of applicant’s claimed particle size range of 0.4-10 um. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/559,690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 1) independent claim 1 of the present application is deemed to be a subset of independent claim 1 of the copending application when the purifying agent of said copending application is actually combined with a microorganism and thus serves as a carrier for said microorganism, and 2) independent claim 2 of the present application is deemed to be a subset of dependent claim 3 of the copending application when the purifying agent of said copending application is actually combined with a microorganism and thus serves as a carrier for said microorganism.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764